[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            FEB 21, 2007
                             No. 06-14700                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

               D. C. Docket No. 06-00053-CR-ORL-22-JGG

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

RODRIGO GUILLEN-HERRERA,
a.k.a. Juan Martinez-Guillen,
a.k.a. David Diaz,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (February 21, 2007)

Before DUBINA, BLACK and CARNES, Circuit Judges.

PER CURIAM:
      R. Fletcher Peacock, appointed counsel for Rodrigo Guillen-Herrera, has

filed a motion to withdraw on appeal, supported by a brief prepared pursuant to

Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and convictions and sentence are AFFIRMED.




                                          2